DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 07/05/2022 is acknowledged. All of pending claims 1 and 20-38 are drawn to elected Species B and are examined herein. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/04/2019 and 11/22/2021 have been considered by the examiner.  

Examiner’s Note
Examiner notes that claims 34-35 depend from claims 21 and 22, respectively. The claims are being examined as presented, however it appears this dependency may have been a typo. Applicant is encouraged to review the dependencies of claims 34-35 to ensure they are correct. 

Claim Objections
Claims 20, 30 and 32-33 objected to because of the following informalities: 
Claim 20, line 11: Please add “and” after “the first region;” to recite “a second region including PdCu provided between the third region and the first region; and”.  
Claim 30, line 11: Please add “and” after “the first region;” to recite “a second region including PdCu provided between the third region and the first region; and”. 
Claims 32-33: please add a space in the preamble between “Claim” and the numbers “31” and “30”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitations “a first structure including a sensitive layer” and then further recites “a sensing layer”. A review of the specification does not provide any details regarding “a first structure” or “a sensitive layer”. It appears, based upon the disclosure, that the sensitive layer is the “sensing layer” that is sensitive to hydrogen. However, claim 20 further recites the “sensing layer” as an additional/distinct layer in addition to the “sensitive layer”. It is unclear if the “sensitive layer” is the same as or different from the “sensing layer”. For purposes of compact prosecution the “sensitive layer” is interpreted as the same element as the “sensing layer”. Claims 21-29 and 34-35 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 20. 
Claim 30 recites the limitations “a first structure including a sensitive layer” and then further recites “a sensing layer”. A review of the specification does not provide any details regarding “a first structure” or “a sensitive layer”. It appears, based upon the disclosure, that the sensitive layer is the “sensing layer” that is sensitive to hydrogen. However, claim 20 further recites the “sensing layer” as an additional/distinct layer in addition to the “sensitive layer”. It is unclear if the “sensitive layer” is the same as or different from the “sensing layer”. For purposes of compact prosecution the “sensitive layer” is interpreted as the same element as the “sensing layer”. Claims 31-33 and 36-38 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 20. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 20-26, 28-36, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (Y Hayashi, H Yamazaki, D Ono, K Masunishi, T Ikehashi, Investigation of Pd-Cu-Si metallic glass film for hysteresis-free and fast response capacitive MEMS hydrogen sensors, Transducers 2017, Kaohsiung, Taiwan, Jun 18-22, 2017). Evidentiary support provided by the instant specification. 
Regarding claim 1, Hayashi discloses a gas sensor (hydrogen sensor [title]) comprising:
a sensing layer (hydrogen absorption/desorption film [Pg. 311, Introduction; Experimental Procedure]); 
the sensing layer having a first region containing PdCuSi, and a second region which is provided outside the first region and contains PdCu (the sensing film is composed of PdCuSi and thus the deepest part of the material is the “first region” [Pg. 311, Experimental Procedure; Figs. 2-3]; the surface of the PdCuSi material does not comprise Si as the Si reacts with the oxygen in atmosphere to form SiOx, therefore the surface portion of the PdCuSi material that reacts to form PdCu is the “second portion” wherein a layer of SiOx is formed thereon. This position is first supported by Fig. 3 that shows an maximum peak near the surface where Pd and Cu are both highest while Si is the lowest (indicating only PdCu is present in at least some portions of the sensitive layer). This position is further supported by the instant specification in at least Paras. 0021, 0030, and 0049. Each of these paragraphs suggest that the “second region” is not an applied layer, but is rather a region of the base material PdCuSi where the Si has reacted away to form SiOx and yields PdCu as the “second region”. Since Hayashi teaches the same base material, the top region of such base PdCuSi material would inherently form PdCu as outlined in the instant specification and thus would inherently comprise a “second region” that is formed of PdCu). 
Regarding claim 20, Hayashi discloses a gas sensor (hydrogen sensor [title]) comprising:
a substrate (capacitive hydrogen sensor is shown in Fig. 1; green material is the substrate [Fig. 1]);
a first structure including a sensitive layer (the hydrogen absorption/desorption film is the “first structure” that includes the hydrogen sensitive film [Fig. 1]);
a first electrode provided between the substrate and the first structure (upper electrode is provided between the substrate and the hydrogen absorption/desorption film [Fig. 1]);
a second electrode provided between the substrate and the first electrode (lower electrode is provided between the substrate and the upper electrode [Fig. 1]);
a sensing layer comprising:
a third region including SiOx; a first region including PdCuSi provided between the third region and the first electrode; a second region including PdCu provided between the third region and the first region; and a cap region including at least one element selected from…silicon (Si) and provided between the second region and the third region (the sensing film is composed of PdCuSi and thus the base material is the “first region” [Pg. 311, Experimental Procedure; Figs. 2-3]; the surface of the PdCuSi material does not comprise Si as the Si reacts with the oxygen in atmosphere to form SiOx, therefore the surface portion of the PdCuSi material that reacts to form PdCu is the “second portion” wherein a layer of SiOx is formed thereon. The portion that forms the SiOx at the surface is both the “cap region” and the “third region” wherein the region closest to the “second region” forms the “cap region” and the exposed surface of the SiOx forms the “third region”. This position is first supported by Fig. 3 that shows an maximum peak near the surface where Pd and Cu are both highest while Si is the lowest (indicating only PdCu is present in at least some portions of the sensitive layer). This position is further supported by the instant specification in at least Paras. 0021-0022, 0030, and 0049. Each of these paragraphs suggest that the “second region” is not an applied layer, but is rather a region of the base material PdCuSi where the Si has reacted away to form SiOx and yields PdCu as the “second region” and SiOx as the “third region”. Paras. 0049 further clarifies the “cap region” and the “third region” wherein the SiOx that forms is both the cap region and the third region, stating “since silicon oxidizes to become SiOx, the third region 53 and the cap region 55 are integrated with SiOx”. Since Hayashi teaches the same base material, the top region of such base “first region” PdCuSi material would inherently form a “second region” of PdCu and a “third region” and “cap region” of SiOx as outlined in the instant specification).
The limitations “wherein a capacitance between the first electrode and the second electrode changes according to the absorption of a gas in the sensing layer" is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Hayashi expressly teaches wherein the hydrogen sensor works by measuring the capacitance change between the first and second electrodes as hydrogen is absorbed by the sensitive film [Pg. 311, Introduction]. 
Regarding claim 21, Hayashi further discloses wherein a thickness of the second region is less than a thickness of the first region (the layer of PdCu that forms due to silicon reaction with oxygen is a surface reaction phenomenon and thus would be extremely thin compared to the thickness of the base PdCuSi material. This position is supported by the instant specification Para. 0030 which suggests the PdCu layer that forms due to Si reaction with oxygen is extremely thin as compared with the base material). 
Regarding claim 22, Hayashi further discloses wherein the third region is on the second region (the SiOx layer that forms due to oxygen reaction with Si occurs at the surface of the material and thus the PdCuSi material will form an outside surface “second region” of PdCu that then forms a “third region” of SiOx at the surface of the PdCu and thus the “third region” is formed on the “second region”).
Regarding claims 23-24, Hayashi further discloses wherein a thickness of a first portion of the third region is more than a thickness of a second portion of the third region, of instant claim 23, and wherein the sensor further comprises a first portion comprising the third region on the second region and a second portion not comprising the third region on the second region, of instant claim 24 (the formation of SiOx is not uniform as the surface reaction of the Si in the PdCuSi with oxygen occurs in a spot-like state. This reaction is an automatic/spontaneous reaction when the PdCuSi is exposed to oxygen and thus the material would inherently form areas of high and low/no concentrations of SiOx and thus would yield at least one first portion that has a thickness greater than a second portion of a lower concentration of SiOx, and at least one first portion with SiOx present and a second portion with no SiOx present. This position is supported by Para. 0022 of the instant specification that discusses the spontaneous reaction to form SiOx in a spot-like state with non-uniform thickness across the surface). 
Regarding claim 25, Hayashi further discloses wherein a silicon concentration in the second region is less than a silicon concentration in the first region (as outlined previously, the first region of PdCuSi reacts with oxygen to form PdCu at the second region and SiOx at the cap/third region and thus the silicon concentration in the second region of PdCu is less than the silicon concentration in the PdCuSi region as outlined in the rejection of claim 20 above). 
Regarding claim 26, Hayashi further discloses wherein the first region comprises metallic glass (the sensitive film that forms the “first region” is a PdCuSi metallic glass [Pg. 311, introduction]. 
Regarding claim 28, the limitations “the second region capable of combining with sulfur provided outside the first region, an amount of a sulfur comprised in the first region is equal to or less than an amount of sulfur comprised in the second region" is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Hayashi expressly teaches a hydrogen sensor with PdCuSi sensitive material that will react with oxygen in air to form the same PdCuSi/PdCu/SiOx structure of the instant claims and thus is configured to and capable of meeting the functional limitations of claim 28 [Pg. 311, Introduction and Experimental procedure]. This position is further supported by Para. 0030 of the instant specification that suggests the PdCu structure that forms on the surface of PdCuSi is able to react with S while the PdCuSi “first region” is not able to react with S and thus the concentration of S in the PdCuSi is inherently less than the concentration of S in the “second region” of PdCu. 
Regarding claim 29, the limitation “the sensing layer being capable of absorbing hydrogen” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Hayashi expressly teaches wherein the sensitive material is a hydrogen absorption/desorption film [Pg. 311, introduction; Fig. 1]. 
Regarding claim 30, Hayashi discloses a gas sensor (hydrogen sensor [title]) comprising:
a substrate (capacitive hydrogen sensor is shown in Fig. 1; green material is the substrate [Fig. 1]);
a first structure including a sensitive layer (the hydrogen absorption/desorption film is the “first structure” that includes the hydrogen sensitive film [Fig. 1]);
a first electrode provided between the substrate and the first structure (upper electrode is provided between the substrate and the hydrogen absorption/desorption film [Fig. 1]);
a second electrode provided between the substrate and the first electrode (lower electrode is provided between the substrate and the upper electrode [Fig. 1]);
a sensing layer comprising:
a third region including SiOx; a first region including PdCuSi provided between the third region and the first electrode; a second region including PdCu provided between the third region and the first region; and an area including at least one element selected from…silicon (Si) and provided between the second region and the third region (the sensing film is composed of PdCuSi and thus the base material is the “first region” [Pg. 311, Experimental Procedure; Figs. 2-3]; the surface of the PdCuSi material does not comprise Si as the Si reacts with the oxygen in atmosphere to form SiOx, therefore the surface portion of the PdCuSi material that reacts to form PdCu is the “second portion” wherein a layer of SiOx is formed thereon. The portion that forms the SiOx at the surface is both “an area” and the “third region” wherein the region closest to the “second region” forms the “an area” and the exposed surface of the SiOx forms the “third region”. This position is first supported by Fig. 3 that shows an maximum peak near the surface where Pd and Cu are both highest while Si is the lowest (indicating only PdCu is present in at least some portions of the sensitive layer). This position is further supported by the instant specification in at least Paras. 0021-0022, 0030, and 0049. Each of these paragraphs suggest that the “second region” is not an applied layer, but is rather a region of the base material PdCuSi where the Si has reacted away to form SiOx and yields PdCu as the “second region” and SiOx as the “third region”. Paras. 0049 further clarifies “an area” (i.e., cap region) and the “third region” wherein the SiOx that forms is both the cap region and the third region, stating “since silicon oxidizes to become SiOx, the third region 53 and the cap region 55 are integrated with SiOx”. Since Hayashi teaches the same base material, the top region of such base “first region” PdCuSi material would inherently form a “second region” of PdCu and a “third region” and “cap region” of SiOx as outlined in the instant specification).
Regarding claim 31, Hayashi further discloses wherein a thickness of the second region is less than a thickness of the first region (the layer of PdCu that forms due to silicon reaction with oxygen is a surface reaction phenomenon and thus would be extremely thin compared to the thickness of the base PdCuSi material. This position is supported by the instant specification Para. 0030 which suggests the PdCu layer that forms due to Si reaction with oxygen is extremely thin as compared with the base material). 
Regarding claim 32, Hayashi further discloses wherein the third region is on the second region (the SiOx layer that forms due to oxygen reaction with Si occurs at the surface of the material and thus the PdCuSi material will form an outside surface “second region” of PdCu that then forms a “third region” of SiOx at the surface of the PdCu and thus the “third region” is formed on the “second region”).
Regarding claims 33-34, Hayashi further discloses wherein a thickness of a first portion of the third region is more than a thickness of a second portion of the third region, of instant claim 33, and wherein the sensor further comprises a first portion comprising the third region on the second region and a second portion not comprising the third region, on the second region, of instant claim 34 (the formation of SiOx is not uniform as the surface reaction of the Si in the PdCuSi with oxygen occurs in a spot-like state. This reaction is an automatic/spontaneous reaction when the PdCuSi is exposed to oxygen and thus the material would inherently form areas of high and low/no concentrations of SiOx and thus would yield at least one first portion that has a thickness greater than a second portion of a lower concentration of SiOx, and at least one first portion with SiOx present and a second portion with no SiOx present. This position is supported by Para. 0022 of the instant specification that discusses the spontaneous reaction to form SiOx in a spot-like state with non-uniform thickness across the surface). 
Regarding claim 35, Hayashi further discloses wherein a silicon concentration in the second region is less than a silicon concentration in the first region (as outlined previously, the first region of PdCuSi reacts with oxygen to form PdCu at the second region and SiOx at the cap/third region and thus the silicon concentration in the second region of PdCu is less than the silicon concentration in the PdCuSi region as outlined in the rejection of claim 20 above). 
Regarding claim 36, Hayashi further discloses wherein the first region comprises metallic glass (the sensitive film that forms the “first region” is a PdCuSi metallic glass [Pg. 311, introduction]. 
Regarding claim 38, the limitation “the sensing layer being capable of absorbing hydrogen” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Hayashi expressly teaches wherein the sensitive material is a hydrogen absorption/desorption film [Pg. 311, introduction; Fig. 1]. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, as applied to claims 20 and 30, respectively, and further in view of Ikehashi et al. (US 2017/0343522 A1).
Regarding claims 27 and 37, Hayashi discloses the limitations of claims 20 and 30 as outlined previously. 
Hayashi is silent on the device including a heater and thus fails to expressly teach the gas sensor “comprising a heater, the heater is adjacent to the sensing layer”. 
Ikehashi discloses a hydrogen sensor that relies on capacitance detection between electrodes [abstract; Para. 0068] wherein the device includes a heater positioned adjacent to the hydrogen absorption material film [Para. 0079]. Ikehashi teaches that the heating unit make it possible to allow the hydrogen absorption material to quickly release absorbed hydrogen by heating the absorption material film and thereby quickly return the hydrogen absorption material back to a normal state [Para. 0079]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hayashi to include a heater disposed adjacent to the sensing layer because Ikehashi teaches that such structure allows for the hydrogen absorption material to be heated to release the absorbed hydrogen to restore the material back to its normal state [Para. 0079]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kajita et al. (S Kajita, S-I Yamaura, H Kimura, A Inoue, Hydrogen sensing ability of Pd-based amorphous alloys, Sensors and Actuators B 150 (2010) 279-284) disclose the use of a PdCuSi metallic glass as a sensitive material for hydrogen sensing. Yamazaki et al. (H Yamazaki, Y Hayashi, K Masunishi, D Ono, T Ikehashi, A high sensitivity MEMS capacitive hydrogen sensor with inverted T-shaped electrode and ring-shaped palladium, Transducers 2017, Kaohsiung, Taiwan, June 18-22, 2017) disclose a MEMS hydrogen sensor based off capacitance measurements between electrodes connected to a hydrogen sensitive palladium film. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795